Citation Nr: 0529918	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.                 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1966 to July 1968.  

2.  On October 26, 2005, the Board was informed that the 
veteran had died on March [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  On October 26, 2005, the Board received by facsimile 
transmission a copy of the veteran's Certificate of Death, 
which showed that he had died on March [redacted], 2005.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.  






	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


